Citation Nr: 0326039	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for tendinitis status post rotator cuff repair of the 
right (dominant) shoulder.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for tendinitis status post rotator cuff repair of the 
left (nondominant) shoulder.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran retired in December 1985 with more than 23 years 
of active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied increased ratings for 
the veteran's service-connected shoulder disorders.  


REMAND

The veteran's claim for increased ratings for his service-
connected shoulder disorders was received in December 2000.  
Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, became effective on 
November 9, 2000, the record in this case is devoid of any 
correspondence to the veteran advising him of pertinent 
changes in the law effectuated by the VCAA.  The regulations 
implementing the VCAA that became effective on August 29, 
2001, were included in the statement of the case furnished to 
the veteran and his representative in May 2002, but there is 
no notification addressing his specific claim.  

Moreover, the regulations included in the statement of the 
case included the provisions of 38 C.F.R. § 3.159(b)(1) which 
stated in pertinent part that if a claimant did not respond 
within 30 days to a VA request for pertinent evidence or 
information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration the 
one-year period provided in the VCAA (38 U.S.C.A. § 5103(b) 
(West 2002)) based on all the information and evidence 
contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . . 

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Federal Circuit noted, however, that if VA is able to 
substantiate a claim for benefits without the need for 
additional information or evidence, there would be no basis 
for concluding that § 5103 would preclude such an award 
before the expiration of one year.  Id.  

The Board also notes that the veteran indicated in his 
substantive appeal that he is being treated for shoulder pain 
at the VA outpatient clinic in Jacksonville, Florida, and 
that the VA examiner who conducted the orthopedic examination 
in February 2001 did not take into account the extent to 
which the veteran's shoulder pain impeded the function of the 
involved shoulder joints.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  His representative has requested that a 
different examiner reexamine him.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Any letter issued to the 
veteran advising him of his rights under 
the VCAA must make clear that he has a 
year to comply with any RO request for 
evidence and information necessary to 
substantiate his claim.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his shoulder 
disabilities at any time since his VA 
examination in February 2001.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  

3.  The veteran should be afforded a VA 
orthopedic examination by an examiner who 
has not previously examined him to 
determine the current severity of his 
service-connected shoulder disabilities.  
All indicated studies should be 
performed, and all manifestations of 
disability should be described in detail.  
The examiner is requested to specifically 
describe the extent, if any, of 
functional loss of use of the right and 
left shoulders due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible, such findings should be 
described in terms of degrees of 
additional loss of motion of the involved 
joint.  The claims file and a copy of 
this remand should be made available to 
the examiner for review before the 
examination.  

4.  Following the requested development 
to the extent possible, the RO should 
review the record and readjudicate the 
claims currently on appeal, taking into 
account the factors addressed in DeLuca 
v. Brown, supra.  If the benefits sought 
on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


